Citation Nr: 1214578	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  07-40 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a broken left big toe.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for uterine fibroids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served in the National Guard with periods of active duty service from September 2001 to April 2002 and January 2003 to October 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied claims for service connection for posttraumatic stress disorder (PTSD), a broken left big toe, left shoulder pain, and fibroid tumors.

In a June 2011 rating decision, the RO granted service connection for PTSD.  Thus, that issue is no longer before the Board.

In December 2011, the Veteran testified during a Board hearing before the undersigned at the RO.  The record was held open for 60 days following the hearing to provide the Veteran with additional time and opportunity to submit medical evidence.  However, no records have been received.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed on each claim on appeal.  


The Veteran contends that she broke her left big toe in Bosnia in April 2002 during her first period of active duty and has had pain in that toe ever since.  Specifically, she asserts that she stubbed her toe on the foot of the metal bed frame while packing to return to the United States.  

The Veteran's service treatment records do not reflect any problems with her left big toe, and she acknowledges that she did not seek treatment in service.  In support of her claim, she has submitted statements from fellow service personnel who served with her during her second period of active duty indicating their awareness of the problems with her left big toe.  

Post service, January 2007 VA x-rays of the left foot revealed mild degenerative joint disease of the first metatarsophalangeal joint (MTJ).  A September 2007 VA treatment note reflects a history of jamming the toe into a bedrail in 2002.  The podiatrist noted that x-rays showed degenerative changes at the left first MTJ with squaring and flattening of the first metatarsal head.

Despite the negative service treatment records, given the lay evidence of the onset and continuity of symptoms, the RO should afford the Veteran a VA examination to obtain an opinion as to whether her current left big toe disorder had its onset in or is etiologically related to service.

The Veteran contends that her left shoulder disorder is due to wearing plated armor, LBE (load bearing equipment) gear, and a pistol belt with an M16 over the shoulder while stationed in Bosnia.  

The Veteran's service treatment records do not reflect any problems with her left shoulder, and she acknowledges that she did not seek treatment in service.  She has, however, submitted statements from fellow service personnel who have indicated their awareness of the problems with her left shoulder.  

Post service, a January 2007 VA treatment note reflects a history of left shoulder pain for about a month.  X-rays were negative.  However, a July 2006 VA treatment note reflects that an MRI revealed a partial thickness tear of the left supraspinatus tendon (rotator cuff).

Despite the negative service treatment records, given the lay evidence of the onset and continuity of symptoms, the RO should afford the Veteran a VA examination to obtain an opinion as to whether her current left shoulder disorder had its onset in or is etiologically related to service.

The Veteran contends that she developed uterine fibroids in Bosnia during her second period of active duty service.  Specifically, she asserts that she had the symptoms of fibroids in service, including abnormal bleeding, but that the fibroids just were not found until after discharge.

The Veteran's service treatment records show that she had an abnormal Pap smear in April 2003 and she was to follow-up in three months.  A September 2003 record reflects another abnormal Pap smear and that an ECC (endocervical curettage) was planned to determine whether she could be cleared for demobilization.  Subsequent records indicate a normal ECC as she was cleared for demobilization.

The Veteran has also submitted a statement from a fellow service personnel who has indicated her awareness of the Veteran's irregular bleeding during service.  

Post service, a July 2004 private treatment note reflects a history of irregular bleeding for three months and an August 2004 pelvic ultrasound revealed a fibroid in the anterior body of the uterus.

Given the above, the RO should afford the Veteran a VA examination to obtain an opinion as to whether her uterine fibroids had their onset in or are etiologically related to service.

Lastly, the Board notes that the Veteran receives treatment from the Tuskegee VA Medical Center (VAMC).  The record contains treatment notes dated through September 2010.  The RO should obtain updated treatment notes.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment for the disabilities on appeal from the Tuskegee VAMC since September 2010.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of her left big toe and left shoulder disorders.  Her claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner should provide an opinion on whether it is at least as likely as not that either disorder had its onset in or is etiologically related to the Veteran's service.  In rendering this opinion, the examiner should consider the report of onset and continuity of symptoms given by the Veteran and fellow service personnel, including the stubbing of her toe on the foot of the metal bed frame and wearing plated armor, LBE gear, and a pistol belt with an M16 over her shoulder.

The examiner should provide a detailed rationale for all opinions and clinical findings.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

3.  Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any disease or disorder of the uterus diagnosed, including uterine fibroids.  Her claims file should be available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  

The examiner should provide an opinion on whether it is at least as likely as not that any disease or disorder of the uterus diagnosed, including uterine fibroids uterine fibroids, had their onset in or are etiologically related to the Veteran's service.  In rendering this opinion, the examiner should consider the report of abnormal bleeding during service by the Veteran and the fellow service personnel, service treatment records documenting the abnormal Pap smears and indicating a normal ECC, and post-service finding of a fibroid in August 2004.

The examiner should provide a detailed rationale for all opinions and clinical findings.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

4.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

